Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the filing of 1-28-2022. Claims 1-3, 8, 15 and 22-36 are pending and have been considered below:


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 15 and 32-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 15 and 32-26 recite a "computer-readable media". The broadest reasonable interpretation of a claim drawn to a medium/media typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable medium/media. With this understanding claims 15 and 32-26 are rejected as covering non-statutory subject matter. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8 and 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadishay et al. (“Kadishay” 20140068509 A1) in view of Nordstrom (20150212697 A1). 

Claim 1: Kadishay discloses a method for sharing content, comprising:
generating a visual indicator based on received input that selects a subset of content from displayed content (Figures 2j-2k, Paragraphs 5, 37-38);
displaying the visual indicator with respect to the selection of the subset of content (Figures 2j-2k, Paragraphs 5, 37-38);
providing a user interface that enables additional content to be added to the output (Figures 2j-2k, Paragraphs 5, 37-38);
determining, based on a received input, whether the output will be electronically shared in a first medium or a second medium (Figures 2i, Paragraphs 46-48);
providing the output to the first medium when a first input is received; and providing the output to the second medium when a second input is received (Figures 2i, Paragraphs 46-48).
Kadishay may not explicitly disclose analyzing the subset of content and a portion of the displayed content using a set of rules to determine an amount of content that is to be shared;
generating an output that includes the amount of content;
Therefore Nordstrom is provided and discloses an enhanced highlighting feature, which accepts a highlight/selection of text/article and determines whether to modify the highlighting  based on grammar such as punctuation and rules regarding the visual highlighting indicator (Paragraphs 54-59).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device in order to provide an extended highlight based on contextual information and rules regarding the indicator as taught by Nordstrom. One would have been motivated to provide the functionality because it delivers expanded captures of important content for a user efficiently, without additional involvement thereby improving  user experience.
Claim 2: Kadishay and Nordstrom disclose a method of claim 1, further comprising receiving user input changing a position of the visual indicator to change the selection of the subset of content (Kadishay: Figures 2j-2k, Paragraphs 5, 37-38). 
Claim 3: Kadishay and Nordstrom disclose a method of claim 1, further comprising receiving user input changing a size of the visual indicator to change the selection of the subset of content (Kadishay: Figures 2j-2k, Paragraphs 5, 37-38). 
Claim 8 is similar in scope to claim 1 and therefore rejected under the same rationale. Kadishay expands the highlighted area based on context (Paragraph 19).
Claim 22: Kadishay and Nordstrom disclose a method of claim 1, wherein a rule of the set of rules comprises a rule for determining a grammar of a prominent word, phrase, or sentence contained within the visual indicator (Nordstrom: Paragraph 16).
Claim 23: Kadishay and Nordstrom disclose a method of claim 1, wherein a rule of the set of rules comprises a rule for analyzing an image associated with the subset of content to determine a context for the subset of content (Kadishay: Paragraph 19; context Nordstrom: Paragraph 16; image).
Claim 24: Kadishay and Nordstrom disclose a method of claim 1, wherein a rule of the set of rules comprises a rule for determining a position of the visual indicator with respect to complete sentences, words, or phrases to determine prominent words, phrases, or sentences within the visual indicator (Nordstrom: Paragraph 16).
Claim 25: Kadishay and Nordstrom disclose a method of claim 1, wherein a rule of the set of rules comprises a rule for determining punctuation of the subset of content to determine the amount of content to be shared (Nordstrom: Paragraph 16).
Claim 26: Kadishay and Nordstrom disclose a method of claim 1, wherein a rule of the set of rules comprises a rule for excluding an entire sentence, word, or phrase falling outside the visual indicator from the content to be shared (Kadishay: Paragraph 5; less content included).
Claim 27 is similar in scope to claims 2-3 and therefore rejected under the same rationale. 
Claim 28 is similar in scope to claim 22 and therefore rejected under the same rationale. 

Claim 30 is similar in scope to claims 24 and therefore rejected under the same rationale. 
Claim 31 is similar in scope to claims 25 and therefore rejected under the same rationale. 

Claims 15 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadishay et al. (“Kadishay” 20140068509 A1) in view of Nordstrom (20150212697 A1) and Ueda et al. (“Ueda” 20140173031 A1). 
Claim 15 is similar in scope to claims 1 and therefore rejected under the same rationale. Ueda is further provided to address the content card because it provides selection of content, and provides the content in a share panel (Figure 2 and Paragraph 39). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device in order to provide enhanced sharing options with the system of Kadishay. 
Claim 32: Kadishay, Nordstrom and Ueda disclose a computer storage media of claim 15, having further computer readable instructions stored thereupon which, when executed by the processing unit, cause the processing unit to perform further operations comprising receiving user input changing a position, a size, or a shape of the visual indicator to change the selection of the subset of content (Kadishay: Figures 2j-2k, Paragraphs 5, 37-38; adjust indicator). 
Claim 33: Kadishay, Nordstrom and Ueda disclose a computer storage media of claim 15, wherein a rule of the set of rules comprises a rule for determining a grammar of a prominent word, phrase, or sentence contained within the visual indicator (Nordstrom: Paragraph 16).
Claim 34: Kadishay, Nordstrom and Ueda disclose a computer storage media of claim 15, wherein a rule of the set of rules comprises a rule for analyzing an image associated with the subset of content to determine a context for the subset of 
Claim 35: Kadishay, Nordstrom and Ueda disclose a computer storage media of claim 15, wherein a rule of the set of rules comprises a rule for determining a position of the visual indicator with respect to complete sentences, words, or phrases to determine prominent words, phrases, or sentences within the visual indicator (Nordstrom: Paragraph 16).
Claim 36: Kadishay, Nordstrom and Ueda disclose a computer storage media of claim 15, wherein a rule of the set of rules comprises a rule for determining punctuation of the subset of content to determine the amount of content to be shared (Nordstrom: Paragraph 16).

Response to Arguments
Applicant's amendments have been fully considered however it appears the prior art of record still captures the functionality 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zaidi (20170124150 A1) [0008] Legend include along with selected content to maintain context.

Nordstrom 8890827 B1/10013152 B2

Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        2-12-2022